Citation Nr: 0304416	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right leg 
disorder.

2.	Entitlement to service connection for residuals of a neck 
disorder.

3.	Entitlement to service connection for residuals of a low 
back disorder. 

4.	Entitlement to service connection for residuals of an 
injury to the left fourth
finger.

5.   Entitlement to service connection for residuals of a 
head injury, to include
headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2001.  This matter was 
originally on appeal from November 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran 
does not suffer from a
right leg disorder upon which compensation benefits may be 
based.  

2.  There is an approximate balance of positive and negative 
evidence which does
not satisfactorily prove or disprove the occurrence of in-
service injuries to the veteran's head, neck, low back, and 
left fourth finger.  

3.  The competent medical evidence shows that the veteran is 
currently diagnosed
with chronic neck, low back, left fourth finger, and head 
disorders that are related to injuries the veteran sustained 
during service. 




CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in active service.  
38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107(b) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  Residuals of a neck injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

3.  Residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

4.  Residuals of an injury to the left fourth finger were 
incurred in active service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West Supp. 
2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2002).

5.  Residuals of a head injury were incurred in active 
service.  38 U.S.C.A. §§ 1110,
1131, 5103, 5103A, 5107(b) (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and the Veterans Claim Assistance Act of 
2000  

In June 2001, the Board remanded the veteran's claims in 
order to comply with the VCAA.  The Veterans Claim Assistance 
Act of 2000 (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  In August 2001 correspondence, the RO provided the 
veteran with notice of the VCAA and VA's duties thereunder.  
The RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what information was needed from him, and what he 
could do to support his claims.  In the August 2001 Waiver of 
60-Day Development, the veteran indicated that he did not 
have any additional medical evidence and to proceed to 
process his claims.  Also pursuant to the Board's Remand, the 
RO afforded the veteran examinations through QTC Medical 
Services (QTC) and obtained nexus opinions on the identity 
and etiology of all the claimed disorders.  The RO reviewed 
the veteran's claims and issued a Supplemental Statement of 
the Case (SSOC) in October 2002 which confirmed its prior 
denial.  By a letter dated in October 2002, the RO gave the 
veteran the opportunity to make any comment desired within 60 
days, concerning the SSOC.  Based on the foregoing actions, 
the RO complied with the Remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the 
November 1998 and May 1999 rating decisions, August 1999 
Statement of the Case (SOC), and October 2002 SSOC.  Although 
the May 1999 rating decision and SOC, refer to the concept of 
a "well-grounded claim," which has been eliminated by the 
VCAA, these decisions coupled with the October 2002 SSOC 
informed the veteran of the basic requirements for 
establishing entitlement to service connected compensation 
benefits.  Moreover, the veteran has submitted numerous 
statements which contain arguments that demonstrate that he 
has knowledge of the laws and regulations pertaining to 
service connection.  

The RO also made satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file.  As 
previously indicated, the veteran was afforded VA 
examinations in January and September 2001.  The claims file 
indicates that the RO utilized reasonable efforts to obtain 
the veteran's "complete" service medical records, but as 
finally indicated by the RO in January 2000, search efforts 
were exhausted and no additional records were found.  On the 
face of those service medical records associated with the 
claims file, the Board notes that these records do appear to 
be incomplete as no enlistment examination report is of 
record which is highly unusual.  The Board also agrees with 
the veteran and the RO that the lack of a shot record and the 
fact that the veteran had been cleared to go to Germany 
according to his service personnel records, tends to show 
that the service medical records are incomplete.  In cases 
such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Department of Army initially noted in June 1997 
that no medical records on the veteran were located at the 
Reynolds Army Community Hospital.  There is testimony of 
record (Board hearing) that the veteran attempted to obtain 
these documents but to no avail.  Further inquires in August 
1999 yielded a response in January 2000 that all available 
requested documents were copied and mailed, but there are no 
medical records identified as from Reynolds Army Community 
Hospital in the claims folder.  The whereabouts of these 
records are not entirely clear, but given the latest response 
from the Army Hospital, the existence of these records and 
what they purport to show will be evaluated under the O'Hare 
standard.  There is also testimony of record that the veteran 
attempted to obtain the accident report on his 1973 motor 
vehicle accident from the Lawton Police Department, who 
referred him to the military police as they had jurisdiction.  
The veteran testified that the military police informed him 
that accident reports were destroyed after five years as a 
matter of policy.  The RO requested private medical records 
from Drs. D.C.B. and E.F. and received negative responses in 
June 1997.  Dr. D.C.B. later clarified that he destroyed 
patient's records after 10 years of inactivity as a matter of 
policy.  Lastly, the RO obtained the veteran's service 
personnel records to ascertain whether a line of duty 
determination was rendered.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
reasonable efforts have been made to ensure that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Moreover, VA has fully discharged 
its duty to notify the claimant of the evidence necessary to 
substantiate the claims and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.


Service Connection

1.	In-service incurrence of an injury.

The veteran's primary contentions on appeal are that he 
sustained injuries from a motor vehicle accident in 1973 and 
an accident during the course of performance of maintenance 
on a vehicle in 1974.  He maintains that he currently suffers 
from residual disabilities from these accidents and contends 
that the second accident exacerbated injuries he sustained in 
the first accident. 

Service medical records are absent any references to an 
automobile accident in 1973 or an 'on-the-job' accident in 
1974 as well as absent any complaints of injuries.  In 
particular, the November 1975 Report of Medical History 
prepared at the time of the veteran's discharge from service, 
shows that the veteran reported negative responses to the 
questions of whether he ever had or had now frequent or 
severe headaches, head injury, recurrent back pain, and 
periods of unconsciousness.  The veteran also denied ever 
having been a patient in any type of hospital and ever having 
had any other injury.  

According to various statements and testimony, the veteran 
does not recall receiving medical treatment for his 1973 
accident, but does recall receiving extensive treatment for 
his 1974 accident at the Reynolds Army Community Hospital.  
As previously indicated, no Reynolds Army Community Hospital 
records are of record.  The veteran maintains that an x-ray 
revealed a hair line fracture of the left fourth finger and 
that he required stitches.  Service personnel records do not 
show a line of duty determination on the 1973 or 1974 
accidents and do not confirm the veteran's contention that he 
was placed on temporary duty for several weeks in connection 
with the 1974 accident.  Nevertheless, B.B. provided 
statements in which he indicated that he had served with the 
veteran and while he was not present at either of the 
accidents, he recalled that the veteran complained of 
residual head, neck, shoulder, and back pain.  He also 
recalled that the veteran's finger was treated at the 
Reynolds Army Hospital.  C.B. provided a statement in which 
she indicated that she was aware of the 1974 accident.  The 
veteran's wife submitted a statement in which she indicated 
that she was informed that the veteran was involved in an 
accident in 1974 and that he was transported to Reynolds Army 
Hospital.  She recalled that the veteran returned home with a 
bandage around his hand almost to his elbow.  She noted that 
he also complained of severe pain in the neck, shoulder, and 
back in connection with the accident.  

Also during service, the veteran contends that while en route 
to Germany, he experienced back and leg pains as well as 
temporary paralysis from the waist down and that he had to be 
re-routed to a hospital by ambulance.  St. Elizabeth Hospital 
records dated in September 1975 show that the veteran was 
brought from the airport.  Records noted marked left 
costovertebral angle tenderness and diagnosis of left flank 
pain.  According to various statements and testimony, the 
veteran contends that he received treatment for his back from 
Dr. D.C.B. immediately after his discharge from service from 
1975 to 1978.  Dr. D.C.B. indicated that he would no longer 
have records dating that far back.  The veteran contends that 
he then received treatment for his shoulder from Dr. E.E.F. 
from 1979 to 1980, and that Dr. E.E.F. referred him to Dr. 
C.J.H. in 1980.  Dr. E.E.F. indicated that he had never seen 
the veteran.  Medical records from Dr. C.J.H. show otherwise.  
In October and November 1980 letters to Dr. E.E.F., Dr. 
C.J.H. updated Dr. E.E.F. on the veteran's prognosis after 
surgery for excision of a cervical disc.  The veteran also 
submitted a copy of two prescription notes from Dr. E.E.F. 
dated in September 1980 and October 1980.  The prescription 
notes did not indicate what he was treated for but did 
indicate that Dr. E.E.F. worked in orthopedic surgery. 

Based on the foregoing statements and circumstantial 
evidence, the Board finds that the veteran's contentions that 
he sustained in-service injuries are credible. Reasonable 
doubt should be resolved in the veteran's favor as to the 
occurrence of the injuries in light of incomplete service 
medical records and missing Reynolds Army Hospital records. 

2.	Current disability and nexus between current 
disability and in-service injuries.

The earliest dated post-service medical records are dated in 
October 1980 from Dr. C.J.H.  The veteran complained that 
seven to eight weeks prior, he developed pain in the right 
neck, shoulder, and arm which had increased in severity.  The 
veteran underwent an anterior excision, cervical disc.  The 
diagnosis noted on discharge was herniated cervical disc, C-
5, 6 right.  Another record further indicated that the 
veteran had reported that the pain developed after he lifted 
something at work during which time he felt a "give" in his 
neck.  It is notable that these records indicate that this 
incident was considered a workman's compensation injury with 
the veteran's employer identified as Johnson Milk Company.  
The veteran presented sworn testimony that he was not aware 
that his employer considered the incident a workman's 
compensation injury.  The veteran maintained that he 
considered the on-the-job incident an exacerbation of 
continuing problems that began during service.

Comanche County Memorial Hospital records show that the 
veteran was seen in January 1984 for complaints of low back 
pain.  It is notable that the veteran reported no history of 
injury.  The record is barely legible but appears to read, 
possible herniated disc without nerve entrapment without area 
muscle spasm. 
Southwestern Medical Center (Dr. C.J.H.) records show that an 
anterior cervical diskectomy was performed in September 1991 
for a herniated disc at C6-7.  The prior diskectomy at C5-6 
was noted.  The veteran complained of intractable neck and 
left arm pain.  It is also notable that the veteran related 
that he fell and sometime thereafter developed severe pain in 
the left side of the neck and shoulder.  The diagnosis was 
left shoulder pain.  The veteran presented sworn testimony 
that he did not fall at work.  Rather, he related that the 
symptoms suddenly emerged as he laid on the couch.  Again, he 
maintained that this incident was an exacerbation of 
continuing problems that began during service.  In June 1995, 
the veteran complained of pain at the L4 to S1 levels of 
three-week duration.  An x-ray was normal.  The diagnosis was 
lower back pain.

In an August 1997 letter, Dr. L.W. related that an 
examination of the veteran revealed muscle spasms and chronic 
ropy changes in the muscles of the neck and upper back.  
There was decreased range of motion in the cervical spine in 
all planes.  The veteran also had numbness in his left ring 
finger with decreased flexion and greatly decreased grip in 
the left hand.     

A June 1998 report from Briarwood Health Center shows that 
the veteran's complaints included neck, back, and left hand 
pain as well as "headache pain."  After an examination, the 
physician noted the following impressions:  vertebral motor 
unit derangement, multiple, diffuse (subluxations); 
cervicobrachial syndrome, diffuse, secondary to cervical 
spinal fusion; lumbosacral instability; intervertebral disc 
syndrome, L4/5 and L5/S1; lumbar facet syndrome; subluxation, 
right sacroiliac joint secondary to posterior eccentric 
rotation of the right ilium; loss of the normal lordotic 
cervical spinal curvature; and foraminal encroachment of the 
entire lumbar spine.  The physician noted that the clinical 
findings and diagnostic impressions were medically consistent 
with the service related injury as described by the veteran.  
The physician indicated that in his medical opinion, the 
findings were a direct result of and secondary to the 
veteran's service injury.  He explained that these types of 
injuries were subject to episodes of remission and 
exacerbations caused by various aggravations from activities 
of daily living.  He discussed in detail that there was a 
high probability that formed adhesions had resulted from the 
injuries that the veteran had suffered.  The physician noted 
that it was in his medical opinion that it was well within 
the realm of reasonable medical certainty that the veteran 
had sustained permanent structural/soft tissue damage.  
Lastly, the physician maintained that after having read the 
veteran's entire past medical history and with consideration 
of the examination results, it was his medical opinion that 
the sudden traction to the veteran's spine by one extremity 
involving full body weight, together with the speed of the 
fall, was entirely sufficient by itself to initiate a 
sequence of spinal/structural injuries to his 
supportive/connective paraspinal tissues (intervertebral 
discs, ligaments and muscles) which, over time, would 
deteriorate and degenerate to the point where, as far as his 
cervical injuries were concerned, he would require surgical 
intervention.

The physician submitted a supplemental response in November 
1998 in which he indicated that he further reviewed the 
veteran's medical records.  He maintained that in his medical 
opinion, he believed that the veteran's medical conditions 
and problems were due to his involvement in a motor vehicle 
accident.  He noted that it was typical of these types of 
motor vehicle accident injuries that symptom complexes were 
delayed from two months to four or five years.  

The Briarwood Health Center reports show that the veteran 
currently has diagnosed neck and low back disorders.  The 
physician opined that the current disorders were related to 
service based on a history of in-service injuries provided by 
the veteran.  As previously discussed, reasonable doubt has 
been resolved in the veteran's favor as to the occurrence of 
the in-service injuries.  The physician supported his opinion 
with reasons and bases, which included the explanation that 
the diagnosed disorders were the types of disorders that 
develop as the result of the injuries described by the 
veteran.

The January and September 2001 QTC examination reports show 
that the examiner reviewed the veteran's claims folder.  The 
veteran complained of headaches and left fourth finger 
weakness and scar.  He complained of pain, weakness, fatigue, 
lack of endurance, and stiffness in the neck, low back, and 
leg.  The examiner diagnosed headaches based on subjective 
complaints.  She opined that it was more likely than not that 
the headaches were from an in-service neck injury.  The 
examiner diagnosed status post left fourth finger laceration 
with residual of scar and pain.  She opined that the left 
fourth finger laceration and subsequent scar and pain were 
due to in-service injury.  The examiner diagnosed cervical 
disc herniation of C6-7 with previous fusion of C5-C6.  She 
opined that it was more likely than not that the cervical 
disc herniation was related to in-service injury.  She 
diagnosed lumbar disc herniation at L4-L5 and L5-S1.  The 
examiner opined that disc herniation was more likely than not 
related to in-service injury.  The examiner diagnosed short 
right leg.  She noted, however, that most often short leg was 
congenital or from a fracture of the leg or hip or the leg 
might appear shorter secondary to a hip rotation.  The 
examiner noted that she saw no signs of the foregoing and 
opined that it was less likely than not that the right short 
leg was due to in-service injury.  

The January and September 2001 QTC examination reports show 
that the veteran currently has diagnosed neck, low back, left 
fourth finger, and headache disorders.  The examiner's 
opinions that the current disorders are related to service 
are also based on a history of in-service injuries provided 
by the veteran.  The examiner did not provide additional 
comments for her opinions, but her opinions are supported by 
the clinical findings and reasonable doubt has been resolved 
in the veteran's favor as to the occurrence of the in-service 
injuries.  Accordingly, service connection for a neck 
disorder, low back disorder, residuals of an injury to the 
left fourth finger, and residuals of a head injury is 
warranted. 

The Board acknowledges that the veteran engaged in an 
extensive discussion with the hearing officer at the RO 
hearing, in which the veteran maintained that he did not 
claim a separate head disorder, rather, his complaints were 
associated with his neck.  At the Board hearing, the veteran 
continued to maintain that he did not get headaches; instead, 
the pain originated in his neck but felt like a headache.  
The veteran now contends that he also suffers from headaches 
that originate in his head.  The Board observes that the 
extent to which any symptomatology associated with the 
veteran's neck disorder overlaps with any symptomatology 
associated with the veteran's headache disorder, will be 
reflected in assignment of an appropriate evaluation by the 
RO.

In regard to the veteran's claimed right short leg disorder, 
the January 2001 QTC examination report shows that the 
veteran does not have a disorder upon which compensation 
benefits may be based.  The requirements for establishment of 
service connection have not been met; therefore, service 
connection for the claimed disorder must be denied.  






ORDER

Service connection for a right leg disorder is denied.

Service connection for residuals of a neck injury is granted.

Service connection for residuals of a low back injury is 
granted. 

Service connection for residuals of an injury to the left 
fourth finger is granted.

Service connection for residuals of a head injury, to include 
headaches, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

